Citation Nr: 1401921	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for a disability manifested by bilateral knee pain.

3.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2012, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's current disability manifested by chest pain and diagnosed as costochondritis is related to any disease, injury, or event in active service, to include as due to a motor vehicle accident confirmed to have taken place in service in 1984.

2.  The competent and credible evidence does not show that the Veteran's arthritis of both knees was manifested within one year of active service, and does not show that a current bilateral knee disability is related to any disease, injury, or event in active service, to include as due to a motor vehicle accident confirmed to have taken place in service in 1984.

3.  The competent and credible evidence does not show that the Veteran's degenerative joint disease of the cervical spine manifested within one year of active service, and does not show that a current cervical spine disability is related to any disease, injury, or event in active service, to include as due to a motor vehicle accident confirmed to have taken place in service in 1984.



CONCLUSION OF LAW

1.  A disability manifested by chest pain was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).

3.  A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Following the initial adjudication of August 2007, an August 2012 supplemental statement of the case (SSOC) provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It was last adjudicated in an August 2013 SSOC.

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records and relevant VA and private medical records are in the claims file.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  Although the Veteran has argued in a statement received in October 2012 and again in November 2012 that outstanding records pertaining to the accident of November 1984 claimed as the cause of his current disabilities, including police, insurance and Navy records should be regarding the accident, the Board finds that the record already contains proof of such accident with injuries documented.  As the Board concedes that the evidence supports that such an accident took place in 1984 resulting in injuries, remanding this matter to attempt to obtain additional records of such accident would serve no purpose.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  A VA examination was obtained in April 2012 with claims file review and addendum opinion obtained in May 2012 to include review of additional evidence that were obtained after the April 2012 examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records and provides the information necessary to decide the claim. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, the disorders at issue include evidence of arthritis affecting the cervical spine and bilateral knees, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies for the arthritis.  708 F.3d 1331, 1338-39 (Fed. Cir. 2013)  (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran claims entitlement to service connection for disabilities manifested by chest pain, bilateral knee pain and neck pain, alleging that such disabilities are the result of a motor vehicle accident (MVA) while in service in November 1984.  He has alleged that after he was treated at an emergency room (ER) following this accident, he sought further treatment in service but was turned down.  As these disabilities are all alleged to have resulted from the same incident, the Board shall address them together.  In addition to his own lay contentions he has provided lay statements from various individuals including family members, friends and fellow service members, including the individual who drove the vehicle that the accident took place in attesting that he was injured in this accident and suffered from problems with pain in his neck, chest and knees afterwards.  His fellow service members also indicated that he sought treatment through a corpsman who failed to follow through with his treatment requests, as well as the treatment requests of other service members.  

On entrance examination in September 1982, findings for the chest, spine and lower extremities were all normal and the Veteran denied any problems affecting any of these areas.  The record indicates that the Veteran was injured in an automobile accident while on active duty in November 1984.  At the emergency room, the Veteran complained of neck pain, left lower lateral rib and left upper quadrant pain, and left knee pain, diagnosed as left knee contusion, rib contusion and cervical strain.  X-rays of the cervical spine, chest, and left knee were negative, with the exception that the cervical spine X-ray did show reduced motion in the lower cervical spine, probably due either to splinting or muscle spasm or possible ligament injury.  On separation examination in September 1986, findings for the chest, spine and lower extremities were again normal.  The accompanying report of medical history did note his having been hospitalized following a car accident and he indicated that he could have had swollen or painful joints, but denied any other medical issues.  

At the Veteran's physical for enlistment into the Naval Reserve in July 1989, he reported neck pain and limitation of motion, bilateral knee pain, and attacks of costochondritis due to a vehicle accident while on active duty in November 1984.  He also suggested that a doctor he saw the day after the November 1984 accident told him he had a cracked sternum.  On physical examination, limited neck motion, bilateral knee pain, and gout were abnormalities described in detail.  The summary of defects and diagnoses included chronic neck and bilateral knee pain and chronic cervical strain.  Also a July 1989 letter from his private chiropractor described the Veteran as receiving treatment in pertinent part for a neck injury said to originally be a result of an automobile accident in 1984 and exacerbated while working for Federal Express in May 1987, with a most recent injury in March 1989 while lifting boxes, which affected his shoulder, neck and back.  A history of treatment with another chiropractor until March 1989, and he began treating with this current chiropractor in June 1989.  This current chiropractor diagnosed cervical and thoracic muscle strain.  

The record after 1989 includes diagnoses of costochondritis, chronic neck pain, gout, and degenerative changes in the knees, with continued treatment for complaints of the knees, chest pain and neck pain.  Regarding  costochondritis, he is shown to have been diagnosed with this a number of times post service when he was seen for chest pain.  The earliest such diagnosis was shown in October 1995 when he received treatment at the emergency room (ER) for chest pain, with negative cardiovascular findings, and was treated through December 1995 for costochondritis with symptoms of chest pain and chest wall tenderness to palpation that completely resolved by the end of December 1995.  Costochondritis was again diagnosed in June 2004 when he was seen for pain and tenderness to pressure of the chest wall, with negative findings on cardiac workup, and a history of prior episode of this condition in the past which was self limiting.  

In a July 2005 private record, a past history of MVA was reported with breathing difficulties diagnosed as costochondritis noted, as was a history of reflux.  When seen at VA primary care in October 2005 to establish care, he gave a history of chronic chest pain, which was said to have started in the MVA during service in the 1980's, and now occurred intermittently with pain located around the sternum that was mild about once a month and severe about twice a year.  He also was noted to have issues with heartburn noted in a December 2005 VA record.  Subsequent VA records through 2012 showed costochondritis listed as an active problem in the problem list, status post MVA 20 years ago.  In April 2007 he was treated privately for chest pain and dyspnea with cardiac workup negative.  As recently as February 2012 he was seen at the VA ER for pain in the left chest region, again determined after workup to not be cardiac in nature.  The ER notes suggested that working out in a gym might have caused the pain.  The history of costochondritis was noted in the February 2012 note, and he was assessed as having musculoskeletal reproducible pain.

Regarding the claimed neck disorder, the post 1989 evidence revealed the Veteran to be seen at a private facility in February 1997 for complaints of neck and arm pain with a history of having been hit by a car in the University of Minnesota's campus, describing that he put out his hands and hit the hood of the car.  He was seen in the ER at the time but no X-rays were taken.  He described pain including in his left neck, shoulder and occasional numbness and tingling in the left arm.  Examination revealed trapezius muscle spasm and the assessment was musculoskeletal spasm.  He was then seen in November 1999 for complaints of head pain that moved down to the neck but the rest of the record addressed abdominal complaints.  In June 2005 he sought an MRI of the neck, and was seen by neurology consult for multiple complaints that included neck pain with a detailed history of the November 1984 MVA provided.  He indicated that since the accident he had neck pain on and off and felt like something was stuck and would hear a crackling sound in his neck.  After physical examination revealed no significant muscloskeletal or neurological findings referable to the neck the impression was cervical injury following the accident, with normal neurological examination.  He was said to probably have degenerative disease in his cervical spine which probably contributes to pain but in light of the normal exam, imaging was not felt to likely help.  

He later underwent a cervical spine MRI in July 2005 which confirmed mild degenerative changes most notably at C4-5 and C5-6.  Subsequently he was seen at VA primary care in October 2005 and December 2005, with chronic neck pain among his complaints, with a history of it starting after his MVA in service, which resulted in him striking his head.  He described the neck pain as constant and reported that an MRI from September 2005 showed disc bulges.  He was assessed with chronic neck pain in these records of October and December 2005, as well as in the problems lists/medical history in subsequent VA records up through 2012, with a history of the neck pain following the MVA 20 years ago.  Neck complaints are shown again in a December 2008 primary care note again attributed to the MVA accident in service, and with findings of a rigid neck and assessed as neck pain.  He is shown to have sought physical therapy for his neck in private facilities a number of times including in July 2005 and from January 2009 to April 2009.  

Records addressing the bilateral knee pain after 1989 show that the Veteran was treated for gout in April 1999, said to have existed for years and involving a lot of pain in his toes and other joints, although no joints were inflamed on examination and no findings regarding the knees were made.  He was assessed with gout and started on medications to treat this.  The records addressing his gout provide inconsistent histories as to whether the gout involved both knees with a record from October 2005 suggesting gout did involve his knees and another record from July 2005 suggesting it did not.  In June 2005 the Veteran wanted an MRI done on his knees, with the examiner first referring for further evaluation of the knees.  A neurological examination in June 2005 noted the history of the MVA in service, in which he described striking both knees against the dashboard.  He reported his knees felt weak and had a lot of crackling, with the crackling confirmed on examination.  A July 2005 orthopedic consult also noted the history of injury to the knees in service and complaints of decreased flexibility and grinding, with findings on clinical examination significant for positive McMurrays testing bilaterally, antalgic gait, and slightly varus alignment bilaterally, that was symmetrical, without apparent swelling or effusion.  He had equally limited motion of -10 degrees extension to 125 degrees flexion bilaterally.  The X-rays ordered showed no narrowing of joint space and relatively small osteophytes in both knees.  The impression was that he may only have retropatellar arthritis in both knees or may have inflammatory arthritis or meniscal tears to explain some symptoms. 

He underwent MRIs of the knees in July 2005 which confirmed the presence of chondromalacia and degenerative changes in both knees.  Subsequently he was seen at VA primary care in October 2005 and December 2005, with complaints that included bilateral knee pain attributed to gout, with findings in December 2005 of tenderness in both knees and crepitus on the left knee.  These same findings are shown in an August 2006 VA treatment record.  In December 2008 he was seen at the VA for multiple medical concerns including knee pain with findings of grinding during flexion and extension and assessed as bilateral knee pain.  The VA records document continued treatment for bilateral knee pain with a May 2011 orthopedic consult giving a history of bilateral knee pain left greater than right, with this record suggesting it started a year ago, and findings of about 2 degrees recurvatum bilaterally, but non painful range of motion.  The findings included bilateral retopatellar crepitus and positive patellofemoral grind test, as well as pain over the medial and lateral joint lines.  The imaging showed mild osteoarthritis (OA) in both knees and the impression was mild OA changes in both knees.  Plans were made for him to undergo injections and he is shown to have treated through 2011 and 2012 with injections.  He also treated his bilateral knee condition privately with physical therapy in 2009.  

The Board additionally notes that the medical treatment records both VA and private, have repeatedly shown that obesity was a major problem for this Veteran.  

The Veteran underwent a VA examination in April 2012 to address all his claimed medical disabilities.  The factual background included review and recitation of the ER records from November 1984 following the MVA, with the Veteran also reporting having seen a doctor the day after the accident and believed that he was told he had a slight crack in his sternum, although none was shown on the X-ray from the previous day's ER records.  The Veteran indicated that he requested physical therapy in service for his injuries but that none was provided.  He reported continued symptoms of neck pain, left knee pain and occasional chest pain under stress.  The Veteran also gave a post service history of having worked a job at Federal Express that was too physically demanding to continue, with chiropractic treatment for neck, chest and knee pain for about 1 1/2 years.  He reported hurting his lower back at work lifting a heavy box in 1988 and continued chiropractic care in conjunction with a worker's compensation claim.  He denied further neck, chest or knee injuries during the examination.  He was reportedly hit by a car in November 1996 according to a February 1997 note, with pain noted to involve the neck, left shoulder and occasional numbness, tingling and occasional weakness.  This was felt to be a trapezius spasm.  His medical history included continued treatment including chiropractic, physical therapy, orthopedic and neurosurgery.  His medical picture was complicated by a development of a left S1 radiculopathy in 2009.  

Regarding his neck, disorder, diagnosed as cervical strain, the Veteran reported his neck currently hurt all the time, and it was worse with sitting or flexion.  He gave a history of undergoing an MRI in 2005, with records in September 2005 suggesting bulging discs in his cervical spine.  Physical examination of the cervical spine revealed it to have limited, painful motion in all planes without additional motion or function loss.  He had tenderness and guarding or muscle spasm and he had 5/5 muscle strength in all extremities.  His reflexes and sensory examination were all normal and there was no evidence of radiculopathy shown.  The examiner commented that the Veteran has cervical muscle strain and very mild degenerative changes of the cervical spine.  The muscle strain was not at least as likely as not related to service.  The rationale was that although he would have had muscle strain and spasm at the time of the accident as evidenced by the X-ray results, this would have been of short duration.  It would not have been the cause of his current neck pain.  In addition, the mild degenerative changes are consistent with age and not likely related to the accident.  The X-rays at the time showed no evidence of acute bony injury.  It was not as likely as not that the claimed neck condition was related to active duty service to include the November 1984 MVA.  A May 2012 addendum to the VA examination confirmed review of the records in the claims file including review of the July 2005 cervical spine MRI report showing mild degenerative changes most notable at C4-5 and C5-6.  The new information did not require any changes to the original VA examination reports of April 2012.  

Regarding the chest disorder, diagnosed as a muscle injury of intercostal muscle strain, left in 1984, this was described in the muscles examination as involving muscle group XXI-muscles of respiration, thoracic muscle group.  He had findings of the right lower anterior rib cage that were somewhat more tender than other areas.  No other significant muscle injury manifestations were shown.  Historically he reported left sided rib pain at the time of the car accident in 1984.  He reported continued problems with stress related pain in the mid sternal region described as "flare-ups" from the 1984 episode, described as requiring 10-15 minute breaks from work.  He also reported "major episodes" which involved multiple evaluations at the ER, with no cardiac causes shown.  He reported having been told that it was costochondritis or musculoskeletal pain.  He reported soreness, tenderness or tingling if he poked the area.  He indicated there was no pain if he was comfortable and relaxed, although the pain would occur if he thought of something unpleasant.  He also gave a history of taking medication for acid reflux.  

The examiner opined that it was likely that he had intercostal muscle strain and rib contusions without evidence of fracture.  It was not likely that he had a sternal fracture.  His continued substernal pain experienced in stressful situations was not at least as likely related to service to include the MVA of November 1984.  Although rib contusions are painful, and can easily last several months, they do eventually resolve.  The current symptoms were not as likely as not due to this old injury.  It appeared more likely that he was experiencing a muscle tightening related to anxiety/stress and/or gastroesophageal reflux.  

Regarding the disorder involving his bilateral knees, the diagnosed condition was arthritis in both knees.  He indicated that both knees hurt, but was not sure if the right knee problems were related to the MVA and could not recall when this one started to be a problem, perhaps 20 years ago.  He felt that the left knee problems were due to the MVA.  Currently had had constant pain that worsened with certain activities such as using stairs, walking more than 2 blocks or sitting too long.  He used a cane for about 8 months in part due to knee problems and in part due to the S1 radiculopathy.  There was no history of knee surgery.  Physical examination revealed the right knee generally had full motion of 0-140 degrees or greater, and the left was mildly restricted at 0-130, with painful motion reported beginning at 0 degrees for both.  He had no additional loss of motion or function on repetitive testing.  He did have pain on palpation of both knees.  He had full muscle strength and joint stability tests were all normal.  He had no evidence of recurrent patellar subluxation or dislocation or of shin splints or any other tibial or fibular impairment.  X-rays showed evidence of either degenerative or traumatic arthritis.  

Following examination, the examiner remarked that it was likely that the Veteran experienced a left knee contusion that would be expected to resolve over the next several months.  The MRI from 2005 showed an equal degree of degenerative changes in both knees without suggestion of old acute injury on the left.  X-rays from 2011 only showed minimal changes in both knees.  This examination showed diffuse bilateral knee pain with even mild palpation.  This was not explained by radiologic findings.  He had a diagnosis of degenerative changes in both knees.  There was, however, nothing to suggest that the left knee suffered an acute injury or was worse than the right knee.  The examiner stated that it is not at least as likely that the Veteran's bilateral knee condition was related to active duty to include the November 1984 MCA.  It was likely that the symmetric degenerative changes are due to the Veteran's excess weight.  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  Id.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The Board finds that service connection for disabilities manifested by chest pain, bilateral knee pain and neck pain is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file, including the VA examiner's April 2012 opinion, which the Board finds to be the most probative piece of evidence in the file.  The VA examiner's opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran's disability of costochondritis or chest pain, his cervical spine disorder and his bilateral knee disorders neither began in or was otherwise caused by service, including the confirmed in-service motor vehicle accident.  Nieves-Rodriguez, 22 Vet. App. at 304.  This opinion has described in detail why it determined that the Veteran's disorders of costochondritis, of cervical spine of the bilateral knees were not related to the MVA that took place in service in 1984.  The medical expert provided clear rationale to support the findings and conclusions for these opinions pointing out in the accident in service would have likely only resulted in mild muscle strain in the cervical spine and a mild intercostals muscle strain in the chest which would have resolved within months.  Further the examiner noted other possible causes for the chest pain including heartburn, and also pointed out the fact that the Veteran omitted a significant history of a post-service accident as a pedestrian that was described in a February 1997 treatment note as affecting his neck.  The examiner in explaining the bilateral knee disorders, pointed out that the degenerative changes shown in the knees were more likely due to his excess weight.  Such opinions were based in part review of the radiographic evidence of record.  

The Board notes that both VA and private outpatient treatment records repeatedly reflect the Veteran's reported history of sustaining multiple injuries in a MVA in service, when addressing the disabilities affecting his chest, neck and bilateral knees.  Such notations, however, are not competent medical opinions, based on the clinical or objective evidence, linking the Veteran's cervical spine disorder to service.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).  Rather, the evidence merely constitutes a recitation of the Veteran's own self-reported history.  It is noted that none of the medical records contain an opinion clearly discussing the etiology of his chest, neck and bilateral knee disabilities, beyond that simple recitation of reported history.  

The Veteran's report of continuous chest pain, cervical spine and bilateral knee symptoms and treatment since his injury is generally inconsistent with the history reported following separation from service as there is a treatment gap shown between treatment shown a few years after service in 1989, with no treatment shown between 1989 and 1995 for the costochondritis (chest pain), between 1989 and 1997 for the neck pain and between 1989 and 2005 for the knees.  Additionally there is a significant post-service incident involving his being hit by a car as reported in a February 1997 record, which he generally has omitted in the medical histories provided to medical providers.  Given this, the Board finds that this reported history of continued symptoms involving the chest, neck and bilateral knees is not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider its consistency with other evidence submitted on behalf of the Veteran). 

Regarding the arthritis shown affecting the knees and cervical spine, there is no X-ray evidence of such arthritis shown until several years after service, thus there is no evidence of a chronic disease contemplated by 38 C.F.R. § 3.309 and 3.303(b) shown in service or within the presumptive period.  

For the reasons stated, the Board finds that the evidence is against granting service connection for disabilities manifested by chest pain, bilateral knee pain and neck pain either on a direct or on presumptive basis for any arthritis manifestations affecting the knees and cervical spine.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by chest pain is denied.

Service connection for a disability manifested by bilateral knee pain is denied.

Service connection for a disability manifested by neck pain is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


